On Application for Rehearing.
The Attorney General contends that even if our inferences from the testimony were correct, nevertheless the error we cite for reversal would be harmless because witnesses other than Mr. Walton gave testimony sufficient to support a verdict of guilt.
The quality of error is not measured by adding or taking away grains of fault. If there is injurious (or prejudicial) error in any degree in the latitude afforded a defendant in proper cross examination as to a confession, then we cannot say what might have been the outcome had the witness been questioned further. To adopt any other course would be an innovation in appellate review, i. e., to assess the weight of each witness’ testimony — not intrinsically as we might assess it anew — but for its effect on the jury.
Application overruled.